[Cite as Sizemore v. Esis, Inc., 2012-Ohio-4004.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

DR. TERRIE SIZEMORE RN DVM                              C.A. No.    11CA0107-M

        Appellant

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
ESIS, INC.                                              COURT OF COMMON PLEAS
                                                        COUNTY OF MEDINA, OHIO
        Appellee                                        CASE No.   10 CIV 1622

                                  DECISION AND JOURNAL ENTRY

Dated: September 4, 2012



        WHITMORE, Presiding Judge.

        {¶1}     Plaintiff-Appellant, Dr. Terrie Sizemore, appeals from the judgment of the

Medina County Court of Common Pleas granting Defendant-Appellee, ESIS, Inc.’s (“ESIS”),

motion to dismiss. This Court affirms.

                                                    I

        {¶2}     In 2008, Sizemore was involved in an accident while driving a Chevrolet

Silverado. The airbag did not deploy and Sizemore evidently contacted General Motors (“GM”)

about a possible product defect. ESIS, the company responsible for handling product liability

claims against GM, conducted an investigation. As a result, John Sprague, an ESIS Field

Performance Assessment Engineer, compiled a report.

        {¶3}     According to Sprague’s report, Sizemore was involved in a single car accident

when she lost control after hitting a patch of ice. Her car “slid off the left side of the roadway,

went through a ditch, and struck a utility pole with the right side of the vehicle.” Sizemore
                                                 2


suffered a “large cut to the forehead.” According to Sprague, Sizemore admitted to not wearing

a seatbelt at the time of the accident. Sprague noted that because the accident involved was “not

a full frontal rigid barrier impact,” the airbag did not deploy. Sprague concluded that there was

no defect in the airbag system and GM denied Sizemore’s claim.

       {¶4}    Subsequently, Sizemore filed a products liability lawsuit (09CIV1748) against

GM, Norris Chevrolet, and ESIS. GM was in the midst of bankruptcy and was voluntarily

dismissed. The court granted ESIS’s motion to dismiss for failure to state a claim and, because

Norris was not properly served, the case was dismissed. Sizemore then filed an Action for

Discovery (09CIV2471) against GM, which she voluntarily dismissed.

       {¶5}    In January 2010, Sizemore filed another products liability action (10CIV0102)

against GM and several John Does. The case was dismissed with prejudice and is currently on

appeal in this Court.

       {¶6}    In August 2010, Sizemore filed an Action for Discovery (10CIV1622) against

ESIS, alleging she needed facts to support claims of fraud and negligence. Essentially, Sizemore

argued ESIS withheld information she needed to support her products liability claim, or that

ESIS produced documents with false information. The court granted ESIS’s motion to dismiss,

and Sizemore now appeals listing one long assignment of error for our review. To facilitate the

analysis, we break her assignment of error into six separate issues.

                                                 II

                             Assignment of Error, Issue Number One

       THE TRIAL COURT ERRED IN DISMISSING PETITIONER-APPELLANT’S
       ACTION FOR DISCOVERY.
                                               3


                           Assignment of Error, Issue Number Four

       THE TRIAL COURT ERRED IN DISMISSING PETITIONER-APPELLANT’S
       ACTION FOR DISCOVERY BY CONFIRMING FACTS THAT DR.
       SIZEMORE STATED SHE WAS NOT “FILING THIS ACTION FOR
       DISCOVERY TO DETERMINE A ‘CAUSE OF ACTION,’” BUT THE TRIAL
       COURT FAILED TO PROVIDE ANY LEGAL JUSTIFICATION FOR
       IGNORING HER VALID AND LEGAL REASONS FOR FILING THIS
       LEGALLY EXECUTED ACTION FOR DISCOVERY.

                           Assignment of Error, Issue Number Five

       THE TRIAL COURT ERRED IN DISMISSING PETITIONER-APPELLANT’S
       ACTION FOR DISCOVERY BASED ON REASONS NOT FOUNDED IN
       LAW. TO CLARIFY, THE TRIAL COURT FINDS “FAULT WITH THE
       QUESTIONS THEMSELVES,” HOWEVER, FAILS TO PROVIDE A LEGAL
       BASIS FOR DEFEATING THIS ACTION FOR DISCOVERY BASED ON THE
       COURT “NOT LIKING THE QUESTIONS.” THE PLAIN WORDS OF ORC
       2317.48, ONLY REQUIRE A PETITIONER HAVE A “CAUSE OF ACTION.”
       THE TRIAL COURT HAS PROVIDED NO LEGAL BASIS FOR DEFEATING
       THE ACTION FOR DISCOVERY BASED ON A CLAIM THE QUESTIONS
       ARE NOT “APPROPRIATE.” PETITIONER-APPELLANT, DR. SIZEMORE
       CONTENDS THE APPEARANCE OF ESIS INC AND THEIR COUNSEL
       MERELY ATTEMPTING TO EVADE THE LEGALLY PERMITTED
       QUESTIONS DEPRIVES HER OF EQUAL PROTECTION, FUNDAMENTAL
       FAIRNESS, DUE PROCESS, RIGHT TO PETITION GOVERNMENT FOR
       THE REDRESS OF GRIEVANCES, TRIAL BY JURY AND OTHER
       FEDERALLY PROTECTED RIGHTS. SHE CONTENDS THIS EVASION
       CONFIRMS WRONGDOING OF THE PART OF THE ADVERSE PARTY,
       ESIS INC. AND POSSIBLY GM. (Sic.)

       {¶7}   In what we have determined to be the first, fourth, and fifth issues raised in her

assignment of error, Sizemore essentially argues that the court erred by finding she had not met

the requirements to maintain her Action for Discovery and by dismissing her case. We disagree.

       {¶8}   Discovery orders are generally reviewed for an abuse of discretion. See State ex

rel. Sawyer v. Cuyahoga Cty. Dept. of Children and Family Servs., 110 Ohio St.3d 343, 2006-

Ohio-4574, ¶ 9. However, the question of whether the plaintiff has met the requirements for an

Action for Discovery is a question of law. See Med. Mut. of Ohio v. Schlotterer, 122 Ohio St.3d

181, 2009-Ohio-2496, ¶ 13 (applying de novo standard of review to a discovery order because
                                                 4


the question of whether information sought was confidential and privileged is a question of law).

When reviewing questions of law, we apply a de novo standard of review. See id. See also Cruz

v. Kettering Health Network, 2d Dist. No. 24465, 2012-Ohio-24, ¶ 21-22. “A de novo review

requires an independent review of the trial court’s decision without any deference to the trial

court’s determination.” State v. Baumeister, 9th Dist. No. 23805, 2008-Ohio-110, ¶ 4, citing

Brown v. Scioto Cty. Bd. of Commrs., 87 Ohio App.3d 704, 711 (4th Dist.1993).

       {¶9}   Civ.R. 34(D) and R.C. 2317.48 afford a potential plaintiff with a means of

obtaining facts required for pleading by providing a means of discovery prior to the filing of a

lawsuit. However, this action of discovery “occupies a small niche between an unacceptable

‘fishing expedition’ and a short and plain statement of a complaint * * * filed pursuant to the

Civil Rules.” Poulos v. Parker Sweeper Co., 44 Ohio St.3d 124, 127 (1989).

       {¶10} R.C. 2317.48, in part, provides:

       When a person claiming to have a cause of action * * *, without the discovery of
       a fact from the adverse party, is unable to file his complaint * * *, he may bring
       an action for discovery, setting forth in his complaint in the action for discovery
       the necessity and the grounds for the action, with any interrogatories relating to
       the subject matter of the discovery that are necessary to procure the discovery
       sought.

       {¶11} The complaint for discovery must “aver sufficient facts to reveal a ‘potential

cause of action.’” Bridgestone/Firestone, Inc. v. Hankook Tire Mfg. Co., Inc., 116 Ohio App.3d

228, 232 (9th Dist.1996); Civ.R. 34(D)(1)(a). Further, the discovery requested must be narrowly

tailored to the specific facts necessary for pleading. Bridgestone/Firestone, Inc. at 232. Accord

Colegate v. Lohbeck, 78 Ohio App.3d 727, 730 (1st Dist.1992).

       A complaint for fraud must include five elements: (1) a false representation [or
       failure to disclose a fact when one has a duty to do so]; (2) knowledge by the
       person making the representation that it is false; (3) intent by the person making
       the representation to induce the other to rely on the representation; (4) rightful
       reliance by the other to his detriment; and (5) an injury as a result of the reliance.
                                                   5


         Korodi v. Minot, 40 Ohio App.3d 1, 3 (10th Dist.1987). In Korodi, the court
         noted three requirements that must be met in order for a complaint sounding in
         fraud to state a cause of action: (1) the plaintiff must specify the alleged false
         statement; (2) the complaint must state the time and place the statement was
         made; and (3) the plaintiff must identify the defendant who made the statement.
         Id. at 4.

Johnson’s Janitorial Serv. v. Alltel Corp., 92 Ohio App.3d 327, 329 (9th Dist.1993). Of course,

a complaint for discovery cannot contain the level of detail required to support a complaint for

fraud. An action for discovery by its very nature is seeking some additional facts required by the

pleadings. However, a complaint for discovery must provide enough facts to support a potential

cause of action. Bridgestone/Firestone, Inc. at 232; Civ.R. 34(D)(1)(a).

         {¶12} After reviewing the record, we conclude Sizemore has not averred sufficient facts

to reveal even a potential cause of action for fraud. Sizemore makes no mention of her basis for

believing she has a valid fraud claim. She merely “states her allegations revolve around ESIS

Inc. providing fraudulent material to the Ohio Attorney General’s office as well as being

negligent in their duties to do so as well as identify if any other party is joined in this allegation.”

There is no mention of what information Sizemore believes to be fraudulent, or why she believes

she would have standing to bring a claim for allegedly fraudulent material being provided to the

Attorney General’s office. It is unclear what duty Sizemore feels ESIS has been negligent in

performing, or why ESIS would have to identify another party to an action that has not been

filed.

         {¶13} The trial court found the interrogatories were all “directed toward obtaining

information in furtherance of the underlying Products Liability and/or Negligence claims joined

in the previous case or cases.” Having concluded the discovery sought did not support her

underlying claim of fraud, the court dismissed her action for discovery. However, because

Sizemore has failed to explain any basis for her allegations of fraud, we are unable to determine
                                                    6


whether the interrogatories were narrowly tailored to the specific facts necessary for pleading her

claim of fraud. See Bridgestone/Firestone, Inc., 116 Ohio App.3d at 232; Colegate, 78 Ohio

App.3d at 730.

        {¶14} Because Sizemore’s Action for Discovery did not state a potential cause of action,

it was properly dismissed by the trial court. See Bridgestone/Firestone at 232. Accordingly, her

assignment of error, as it relates to her first, fourth, and fifth issues, is overruled.

                                   Assignment of Error, Issue Number Six

        THE TRIAL COURT ERRED IN DISMISSING THIS ACTION FOR
        DISCOVERY PROVIDING VEILED THREATS TO THIS PETITIONER-
        APPELLANT REGARDING IMPROPER SANCTIONS AGAINST HER FOR
        ASSERTING HER FEDERALLY PROTECTED RIGHTS TO LITIGATE.
        ALSO, SHE ALLEGES THE COURT HAS VIOLATED HER EQUAL
        PROTECTION RIGHTS BY IGNORING WHAT SHE CONTENDS HAS BEEN
        MISCONDUCT BY ESIS INC.’S ATTORNEY AND THREATENING HER
        IMPROPERLY.

        {¶15} In her sixth issue, Sizemore argues that the court’s dismissal of her Action for

Discovery is a denial of her right to litigate.          She further argues the court violated her

constitutional rights by ignoring alleged misconduct by opposing counsel. We disagree.

        {¶16} The crux of Sizemore’s first argument appears to be that “[t]he Florida

Constitution * * * mandatorily requires the courts to afford a remedy, by due course of law, to

every person for any injury done to him.” Presumably, Sizemore is referring to Article 1,

Section 16 of the Ohio Constitution, which states that “[a]ll courts shall be open, and every

person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due

course of law, and shall have justice administered without denial or delay.” Sizemore reads the

section of the Constitution too broadly.

        {¶17} “Despite the paramount importance placed on the ability to access the courts for

redress of injuries, the right is not absolute.” Greer-Burger v. Temesi, 116 Ohio St.3d 324, 2007-
                                                  7


Ohio-6442, ¶ 11. For example, “[l]itigants may find their claims barred by a reasonable statute

of limitations, stayed by lawful injunction, [or] dismissed by summary judgment * * *.”

Chambers v. Merrell-Dow Pharmaceuticals, Inc., 35 Ohio St.3d 123, 132 (1988). In addition, a

lawsuit may be dismissed if the minimum requirements for maintaining the claim are not met.

See Bland v. Ajax Magnethermic Corp., 8th Dist. No. 95249, 2011-Ohio-1247, ¶ 37-44. This

does not deny the claimant access to the courts in violation of his or her Constitutional rights.

See id. Sizemore has not met the requirements necessary to sustain an Action for Discovery and

the dismissal of her complaint does not violate her Constitutional rights.

        {¶18} Sizemore has not developed her second argument regarding alleged misconduct

by opposing counsel.       While the record does indicate Sizemore disagreed with counsel’s

arguments and opposed his various motions, there is no evidence of misconduct. However,

because Sizemore has not properly developed this argument, we decline to address it. See id.;

App.R. 16(A)(7). This Court has repeatedly held, “[i]f an argument exists that can support [an]

assignment of error, it is not this [C]ourt’s duty to root it out.” Cardone v. Cardone, 9th Dist.

No. 18349, 1998 WL 224934, * 8 (May 6, 1998). Sizemore’s assignment of error, as it relates to

her sixth issue, is overruled.

                                 Assignment of Error, Issue Number Two

        THE TRIAL COURT FAILED TO STATE ANY LEGALLY BASED REASON
        A “MOTION TO DISMISS IS WELL-TAKEN…IS THE PROPER PLEADING
        BY WHICH A DEFENDANT CHALLENGES A PETITION FOR
        DISCOVERY.” THIS FAILURE TO PROVIDE A LEGAL BASIS TO
        DISMISS DEPRIVES THIS PETITIONER-APPELLANT OF HER
        FEDERALLY PROTECTED RIGHTS TO EQUAL PROTECTION UNDER
        THE LAW AND DUE PROCESS OF LAW BECAUSE SHE IS NOT ABLE TO
        FOCUS THIS APPELLATE ARGUMENT ON ANY LEGAL BASIS FOR THIS
        DISMISSAL.
                                                 8


                            Assignment of Error, Issue Number Three

       THE TRIAL COURT ERRED IN DISMISSING PETITIONER-APPELLANT’S
       ACTION FOR DISCOVERY BY NOT ADDRESSING THE ISSUE OF THE
       “COURT REQUESTED DEFENDANT FILE AN ADDITIONAL MOTION
       FOR SUMMARY JUDGMENT…IS MOOT.”

       {¶19} In what we have determined to be the second and third issues raised in her

assignment of error, Sizemore argues that the court’s order of dismissal is somehow defective or

deficient. We disagree.

       {¶20} Sizemore does not properly develop either of these arguments nor does she cite to

any authority. We, therefore, decline to address them. See App.R. 16(A)(7); Cardone at * 8.

Sizemore’s assignment of error, as it relates to her second and third issues, is overruled.

                                                 III


       {¶21} Sizemore’s assignment of error is overruled. The judgment of the Medina County

Court of Common Pleas is affirmed.


                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                9


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    BETH WHITMORE
                                                    FOR THE COURT



DICKINSON, J.
BELFANCE, J.
CONCUR.


APPEARANCES:

DR. TERRI SIZEMORE, RN, DVM, pro se, Appellant.

JAMES M. POPSON, Attorney at Law, for Appellee.